PRATT, J.
We are not able to distinguish this case from Barrett v. Palmer, 31 N. E. Rep. 1017, where the court of appeals held that the acquisition of lands by the general government does not operate to oust the judicial authority of the state. From that it follows that the justice of the peace had jurisdiction of the proceeding.
We have examined the other objections raised, and do not find error.
Judgment affirmed, with costs.
BARNARD, P. J.
The United States government rent by written lease to the plaintiff landlord certain premises in Walabout Bay, Kings county, which are part of the navy yard premises. The. defendant, John Murphy, hired of Lotterle a párt of the premises at a fixed rent, and he- has failed to pay. The case is a clear one under our laws in respect to the dispossessing of delinquent tenants, if the state courts have jurisdiction over the lands. The point seems to be settled in Barrett v. Palmer, 31 N. E. Rep. 1017, that the jurisdiction of the state courts ■continue unchanged except so far as the use of the lands is antagonistic to the interference of the state courts. .As the case stands, there is no such antagonism. The government of the United States has put the lands in the possession of the plaintiff for rent, and for the private usé of the plaintiff, and the defendant has taken these lands under similar conditions. The United States government has passed no laws so as to enable its tenant to get his right of one who leases from him. The ordinary state laws cover the case, therefore, of necessity.
The judgment should be affirmed, with costs.
DYKMAN, J., concurs.